Appeal from order denying appellants’ motion to vacate and set aside an order which granted petitioner-respondent’s application and directed his reinstatement as a parole officer in the Division of Parole, Executive Department, State of New York. The original order of the Special Term, which granted petitioner-respondent’s application and directed his reinstatement' is also before this court upon appeal and, by decision handed down herewith (ante, p. 947), is being reversed. Under these circumstances the instant appeal from the order denying a motion to vacate the same should be dismissed as academic. Appeal dismissed, without costs. All concur. [See 269 App. Div. 720.]